Efficiency and equity in European education and training systems (debate)
The next item is the report by Tomáš Zatloukal, on behalf of the Committee on Culture and Education, on efficiency and equity in European education and training systems.
rapporteur. - (CS) Mr President, Commissioner, ladies and gentlemen, the European Union is facing a number of connected socioeconomic challenges: the emergence of highly competitive countries, the ageing of the population, migration, a fast-changing labour market structure, and booming information and communication technologies. Each one of these factors affects the issue of access to quality education. People with low qualifications are increasingly at risk of unemployment and social exclusion.
Fair systems guarantee that education and training are independent of socioeconomic background and other factors that place individuals at a disadvantage.
The challenge is to support the participation of pupils, students and adults from all social groups: the current situation in this regard is particularly unsatisfactory.
The report I am tabling here in this Parliament urges Member States to take positive measures from the pre-school stage to ensure the social diversity of classes and establishments and run quality educational programmes. Skills that are hereditary or acquired at an early age provide the basis for learning in later life. The return on investment is highest during this period because the fruit of such investment lasts a lifetime. I would like to point out that at the level of primary education premature categorisation of pupils has a detrimental effect. Instead, I consider it important to adapt the curriculum so that it suits diverse groups of children and their capabilities within one school.
On the other hand, differentiation and creating a flexible range of study options is very effective at secondary level. As far as vocational training is concerned, I would recommend improving access to tertiary education and developing opportunities for lifelong learning.
Third-level education is vital to the success of a knowledge-based economy. It would benefit from more funding than it receives at present. The report states that free university tuition does not necessarily guarantee equity and calls for an analysis of the range of financial incentives and support options that can significantly reduce inequity in terms of access to university education.
Education has an impact on the economy: it increases human capital and innovative capability and enables technology to be disseminated. Each additional year of average school attendance raises productivity in an average EU country selectively by 6.2% and in the long term by a further 3.1%, thanks to its contribution to more rapid technological development. Increasing the efficiency of education and training brings both individuals and society as a whole a return on investment of up to 8% a year. A further benefit is a reduction in unemployment: in today's EU the average unemployment rate is 12.6% amongst people who have completed primary or secondary education, as against 5% in the case of people who have completed higher education. Furthermore, recent research carried out by the Commission has shown that 75 million EU citizens - i.e. 32% of the workforce - have received insufficient education. In 2010 only 15% of new jobs will be available for that group of people, most of whom come from socially disadvantaged sectors of society.
Education and training policies must have a significant positive impact on social and economic results, sustainable development and social cohesion, whereas inefficiency and inequity entail huge costs: loss of tax revenue, unemployment, a greater requirement for healthcare and support from public funds, and also the costs associated with a higher level of anti-social behaviour.
Education and training are basic factors contributing to long-term European economic growth, to competitiveness and to social cohesion.
In conclusion, allow me to thank all my colleagues who have worked with me on this report.
Member of the Commission. - Madam President, I really welcome this initiative of the Parliament to take further the message of our communication, which we adopted on this topic last year.
I read your report with a lot of interest and I also listened now to Mr Zatloukal, whom I want to congratulate cordially because I think and I feel we are partners on this issue, in this debate and in efforts to improve the situation.
We could listen now to a description of socioeconomic challenges that we are facing individually, collectively, together, but also of the importance of investment - better investment, more investment - in education and training policies. I think that education and training policy lies at the centre of our efforts to create a more prosperous and a more cohesive European society.
All European education systems are marked by educational inequities that reflect socioeconomic inequalities. The paradoxical role of education and training in relation to these inequalities is that they very often contribute to their perpetuation. But they are sometimes the only vehicle by which inequalities can be ameliorated.
Across Europe, the process of modernising education and training systems is largely driven by the search for greater efficiency in terms of cost-effectiveness. I think this is really desirable, of course, but it is frequently, and wrongly, assumed that efficiency and equity are mutually exclusive.
As part of our commitment to helping Member States improve their education and training systems, the Commission's communication showed that efficiency and equity do not have to come at the expense of each other, at the expense of quality. Efficiency and equity are, in effect, mutually enforcing. I think this is the most important message from the whole communication.
Your report stresses strongly the need for European education and training systems to be both efficient and equitable if they are to help us to achieve not only economic growth but social cohesion.
I am especially pleased to see your emphasis on the need to develop efficient and equitable policies for the whole life-long learning continuum and on the need to invest in education early, as investing in quality early-childhood and pre-primary education and care is shown to be the most effective way of breaking the cycle of disadvantage.
I am also pleased to notice that you confirm our message that early tracking of pupils has detrimental effects on efficiency and equity. And, of course, you place a lot of emphasis on the need to develop a culture of evaluation in order to develop effective long-term policies and create policies based on solid evidence.
Your initiative will bring us closer to the development of life-long learning strategies that foster equality, inclusion, integration, and social cohesion. We will take full account of it in our forthcoming initiatives in the field of education and training, especially in the proposal for the 2008 Joint Report on the implementation of our work programme and our reflections for the future, and in the Green Paper on the links between education and migration, in which inequalities will be a central issue. We hope to present this communication next spring.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (DE) Madam President, the question is: why are we talking about equality or inequality when more women than men reach a high level of education? What this means is that we have the same educational opportunities and we are utilising them as well, but equality of opportunity is no longer guaranteed after that. In training, in the use of their acquired knowledge, women continue to suffer discrimination, which means that there is still no equality in the education and training systems.
That is why it is essential that we take account of women who are already mothers and are studying, for example, that we demand particularly flexible organisation of studies here, and that we promote and support access for young women, especially from remote regions, and vulnerable groups such as migrant women and women from ethnic minorities, for there are major anomalies and inequalities here. This must start at pre-school and school age and then continue all the way through to vocational training.
If I may, I will continue after a short break.
on behalf of the PPE-DE Group. - (HU) Thank you, Madam President. I will speak in Hungarian. Commissioner, last week, representing the Committee on Culture and Education, I took part in a conference in Lisbon entitled 'Young Voices - Meeting Diversity in Education', organised by the Portuguese Presidency.
It was a profoundly moving experience to hear young people living with a variety of physical and learning disabilities present their school experiences. There was one common feature in their story: every one of them said that they felt that if they were able to participate in school activities alongside their able-bodied peers, they would not be judged according to their disabilities but according to their abilities and personalities.
Integrating children living with a disability into mainstream education alongside their able-bodied peers is also vital in order to ensure that society accepts them and includes them more easily as adults. If children are accustomed from an early age to being around children who have some disability or other, and are accustomed to having to respect them equally and perhaps to helping them, then there is a good chance that they will demonstrate more understanding and more empathy towards disadvantaged people in their adult lives.
The report we have before us speaks a great deal about integration issues relating to social differences. I am convinced that, by analogy to the example I referred to above, it is also important for children who are socially disadvantaged to be able to participate in an inclusive way alongside other children in all the various stages of education.
To achieve this, two things have to be put in place. One is technological progress and removal of barriers. From this point of view, central and eastern European Member States are lagging far behind: schools, the school environment, transport facilities, even the hospitals, other institutions, public institutions, for example, are all inaccessible to wheelchair users. The other, and this will take longer, is the change in attitude that is needed on the part of decision-makers in order for them to acknowledge that inclusive education is the first crucial stage in the process that leads to social acceptance and integration.
In conclusion, let me say that sports, too, are an important tool for education and social leverage, because social and societal differences disappear in sports; the only things that matter are talent, determination and application. Physical education in schools and sports contribute greatly to strengthening important social values such as solidarity and respect for each other's dignity.
This is why I consider it important that when this House debates the quality, efficiency and equity of education and training, reference should also be made to the importance of physical education and its quality, efficiency and equity. We also need to ensure that inclusive education in this regard plays a major part. I congratulate the rapporteur and thank you for your attention.
on behalf of the PSE Group. - (DE) Madam President, the right to unrestricted education, which means the right of access to education, is enshrined in the Charter of Fundamental Rights, and yet it is still deficient and has still not been fully realised in practice.
The considerable disparity in performance between education systems in the EU translates into differences in economic and social development. Education systems must be efficient, equitable and, above all, freely accessible. Efficiency must be promoted and emphasised from the pre-school level onwards, in schools and also in the vocational training system.
It is extremely important that higher education should become accustomed to some measure of flexibility in order to respond swiftly to economic and social change, for this is the only way to create competitive advantages. Multidimensionality, quality and cooperation with the private sector and the promotion of research and development are essential. However, we must not educate people simply to supply the economy with well-qualified workers. Education is personally enriching and is the prerequisite for us to be able to live in social cohesion. It fosters personal development and self-esteem, and that is at least as important as specialist, vocational and business skills training.
We need to work towards a situation in which teachers and all their students receive a high-quality education and, above all, have opportunities for advancement and flexible development, for here, we have been travelling down the same track for decades. That cannot continue!
It would be simplistic to say that education policy should be solely a matter for the Member States. This is only partly true. A European educational area with a common goal, namely the Lisbon objectives, also needs a common approach to achieve efficiency and equity.
on behalf of the ALDE Group. - (LT) Ladies and gentlemen, learning is an inseparable part of the European social dimension, because it reveals the significance of solidarity, equal opportunities and social inclusion. All citizens must gain the knowledge and skills required of them and continuously update them. Moreover, it is necessary to consider the special needs of people who are on the verge of social exclusion.
The European Union does not regulate the development of national education systems directly, but it does have a significant impact on their development, firstly through the common objectives of the European Union; secondly through the monitoring of set European guidelines and reports on the development of education systems presented by the Member States; and thirdly through the education and training programmes funded by the European Union.
I welcome the European Commission's recommendation to make investments in human resources a priority for the Structural Funds. The European Union has to provide the essential conditions for every Member State seeking to create and develop an effective European education and training system in order to solve the relevant problems. For example, one of the biggest problems in Lithuania today is violence in schools. To combat this, various prevention programmes have already started to be implemented at national level. Another issue is that we are searching for any methods that would help to improve the quality of higher education, seeking to ensure that the level of education provided by universities in our country is equal to that provided by the best universities in Western Europe.
The Lithuanian education system faces other problems too. One of these is low salaries for teachers in all disciplines, inevitably leading to a lack of teachers. We do not have sufficient money to repair sports halls and grounds, and I believe that improving sports infrastructure is important not only for encouraging schoolchildren to enjoy sports, but also for preventing them from taking drugs and alcohol as well as smoking. One more very relevant problem is the generation of young emigrants returning home. They need extra funding and additional teachers for compensatory studies and special programmes.
I have mentioned only a few problems that are no doubt also relevant in other new Member States of the European Union. I fully agree with the speaker who said that the current situation was unsatisfactory. Realistic assessment and active support for different education systems complying with common European goals and standards should be today's objective for the European Union.
on behalf of the UEN Group. - (PL) Madam President, there is a popular saying in Poland according to which if you fail to learn certain things in childhood, you will suffer the consequences for the rest of your life. It wisely reminds us that teaching children is the best investment of all. The rapporteur is therefore right to suggest increasing the resources allocated to pre-school education, because that is when social integration begins. The latter helps to develop the individual and prepare him or her to carry out their mission in life. Integration should be strengthened at a later stage too. The rapporteur is also right, therefore, in identifying the problem of classifying individuals and the advisability of only introducing streaming at lower secondary level and of extending the period spent in school-based education.
It is appropriate too that the draft resolution clearly identifies the need to link policies on vocational education and training with policies on employment, the economy, social integration, improving the competitiveness of higher education and enabling everyone to access it on equal terms.
The most pressing reason for us to adopt these arrangements for education is the fact that 75 million European Union citizens, that is to say, 32% of the workforce, is inadequately educated. This has serious implications for the effectiveness of their work, the performance of our economies and the social situation. Change is needed.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, an equitable and efficient system should guarantee access to education for everyone.
The rapporteur states that we need an improvement in pre-school education, which is when people form their habits and skills needed for later learning. He asks the Member States to increase funding for pre-school education. However, what is the reality?
In almost all EU countries pre-school facilities have been closing down in recent years. The adverse population trend is not the only reason. The Committee on Women's Rights and Gender Equality agreed with this, too, and the situation in the Czech Republic is no different. Pre-school facilities have been closing down because they are expensive to run. That is how villages and towns try to hold on to substantial parts of their budgets. Company pre-school facilities practically do not exist any longer. Waiting times for placing a child in these facilities are starting to grow. Private nurseries that are run to high standards are beginning to appear: they offer foreign language tuition and other perks but only wealthy families can afford them. Pre-school education in the Czech Republic used to be, and still is, of a high standard but even there a certain inequality already exists.
Furthermore, I cannot agree with paragraph 21 of the report, which states that free university education does not necessarily guarantee equity. The situation whereby young people get student loans and pay them back later will have a more serious impact on the poorer students as opposed to the richer ones; this may affect the psychology of young people who start their lives burdened with debts.
Europe is experiencing a wave of immigration. Among those who come here are many children and students. These people have a lot of potential that can help the Union in its future development. They are also standing on an imaginary starting line and we should enable them to participate successfully in the education system. In this context, it is difficult to understand the legislation governing schools in force in the Czech Republic since January 2005, which regulates the extent to which education is allowed to be provided to foreigners with permanent residence permits, or with long-term or short-term visas, refugees or asylum seekers, or persons under temporary protection. One bureaucratic decision draws a line between children who must go to school and children who must not go to school. Everything depends on how quickly the person in question is granted the relevant status. Their arrival is dramatic enough to begin with. We must make every effort to ensure that their entry into our Union is easier. We do not want young people to be dragged into various undesirable social activities.
(RO) Mr. President, Mr. Commissioner, dear colleagues, I congratulate Mr. Zatloukal for the report, which I consider to be very good, because it refers to one of the most important and sensitive chapters in our life, namely education.
Furthermore, I would like to refer to three aspects of the report: I requested increased support for the university excellence programmes, both at the level of Member States and of the European Union, to the extent of its competencies. This is essential if we want the Lisbon Agenda to be successful and the gaps in respect to other global actors to decrease. The lack of highly-qualified specialists in Europe is felt everywhere and extremely seriously in the new Member States due to the brain drain phenomenon.
At the same time, I am convinced that the increase of the educational process efficiency is closely related to multilingualism. In the context of the free movement of European Union citizens, adjustment to the market requirements involves knowledge of foreign languages. Moreover, exchanges of pupils and students would be facilitated by multilingual education.
As regards the equity of educational and training systems, I believe that Member States should find the necessary means to increase the degree of access to education and training of children, young people and adults. Subsidized positions should come as a support for underprivileged social categories, for the purpose of reducing illiteracy, social reconversion, for a better adjustment to the labour market requirements and reduction of unemployment. This way, the required labour force in third countries will be reduced. There are enough human resources, yet they are not trained and managed efficiently.
(ES) Madam President, the review of the Lisbon objectives we carried out in 2005 demonstrated once more how important it is to position education and training at the core of future EU strategy.
It is obvious, and this is borne out by Eurostat data, that we are falling short of the ambitious objectives we have set for higher education for 2015: investment in R&D, modernisation of universities, reduction of academic failure rates and the numbers of early school-leavers, more participation by adults in life-long learning, and an increase in the numbers of those who have completed secondary education.
This time lag leaves us behind our international partners, the US, India and Japan, and to add to this we have the huge disparity of situations among European countries.
Not only is making efficient and effective progress in the education systems of our Member States important in terms of international competitiveness and economic growth; it is also an essential component of making progress in terms of social cohesion in our societies.
Investing in pre-school, primary and secondary education is a basic requirement to minimise the risk of social exclusion and ensure higher levels of employment and better pay.
Both the public and private finance allocated to education must be increased, and Member States must seriously consider the need to build on the Bologna and Copenhagen processes.
Likewise, university education ought to be adapted to our societies' increasingly heterogeneous social and economic needs, while not ignoring the fact that education is also the basis for training free citizens capable of playing an active role in society.
Finally, we must update and improve the teaching of vocational training with all due haste, and adapt it to the new challenges posed by the extension of the working lives of Europeans, which increases socioeconomic and educational expectations in adults, without neglecting training on non-discrimination between the sexes at each and every level of education.
(PL) Further to the recommendation of the European Parliament and of the Council in 2006, emphasising the need to develop lifelong learning, with particular reference to the unemployed, and the need to adjust to economic changes impacting on the operation of the labour market, I should like to draw attention to the importance of education in achieving greater mobility on the labour market, which represents an opportunity to reduce structural unemployment.
I would like to emphasise the significance of the European Qualifications Framework in terms of increasing worker mobility. Equal access to education, which is such an important factor in ensuring that all children and young people have equal opportunities in life, is linked to the financing of education in the Member States of the Union. The differences between the financial resources allocated to education, qualifications and teachers' pay have a significant bearing on the chances of achieving that particular objective of the Lisbon Strategy.
The report entitled 'Progress towards the Lisbon Objectives in Education and Training' adopted by the European Commission in 2005 clearly indicates that progress in that field had been inadequate in terms of achieving the desired outcome by 2010. That is why it is so important to focus on improving the quality of education, thus preventing social exclusion and increasing the competitiveness of our economy. I congratulate Mr Zatloukal on his excellent report.
(PT) One of the areas of education which is still lagging behind in certain European Union countries, in particular Portugal, is pre-school education. It therefore seems essential to me to underline the call to Member States to invest much more in a public network of nurseries supplied with teachers with high-quality training, capable of dealing with all children, as this is one of the most effective means of developing their intellect, establishing the basis for future education, raising overall skills levels, significantly increasing the equity of the education system and combating social inequalities.
Likewise, it is essential to ensure quality primary and secondary education, which must be universal, compulsory and free, in order to provide a basic education and key skills which will contribute to the achievement of fundamental social and civic values and education for peace and equality, thereby reinforcing social cohesion and inclusion. As for higher education, it should be recognised that this is a fundamental sector in developed societies, which is why lack of success at school and early school leaving must be prevented, as is the case in Portugal where unfortunately around 40% of pupils never even finish their secondary education.
Budget cuts in education, rising costs of higher education and the difficult social situation of a high percentage of families and young people are preventing Portugal from rapidly improving the higher education of its population, resulting in the worst indices in the European Union. Given that studies show that, for every additional year of average school attendance, productivity increases selectively by 6.2% in an average country of the European Union, we can understand better the difficulties of those countries which do not give their citizens access to high-quality education.
(DE) Madam President, Commissioner, ladies and gentlemen, education has played, and continues to play, a key role in the development of the European economy and the personal development of young people. I fully agree with this and many other statements made in the report, and I would like to express my thanks and appreciation to the rapporteur.
It is also correct to say that education systems are effective when the resources deployed produce the best possible results. These objectives are pursued by all the EU Member States, in fact, but comparative studies often reveal some interesting facts about the outcomes. For that reason, pointers and appeals to the Member States, as set out in the report, are more than justified from a European perspective, even though we have no direct powers in respect of the content and structure of education. The causes of such divergent outcomes can be found in the variations in educational quality and intensity, which result in different levels of performance and therefore also to unequal life chances for our young people.
In my view, it is essential, as a matter of urgency, to make it clear, time and again, that today's generation of school students will be entering an international competition for training places after completing their education. Equal opportunities for all thus pose a challenge for Member States which they must meet in order to ensure that young people receive the best possible education that equips them with the intellectual skills they need in order to flourish.
However, equality of opportunity always has to do with quality and performance as well. This, in turn, merits a greater focus on quality and performance in the education system. In this context, it should not just be about educational equality for everyone, but about giving everyone an equal start, followed up by the best possible education which takes account of individual talents and differences in physical and intellectual abilities.
(RO) Madam President, Mr. Commissioner, by 2010, the European Union plans for the dropout rate for young people between 18 and 24 years old not to exceed 10% and over 85% of the young people over 18 years old to attend post-secondary studies.
9.7% of the children in the European Union aged between 0 and 17 are part of a family with no income. Many of the children coming from poor families or a rural environment do not attend any form of post-secondary education for financial reasons. I consider that, in a social Europe, scholarships for pupils and students should be accessible to all those who want to learn. Disabled children must also have access to education.
The Member States and the Commission must have as a priority the registration of at least 90% of the children aged under 7 in nurseries or kindergartens. In this way, young mothers will be able to reconcile their family life and their professional activity.
I also request, in order to make education more efficient, ensuring the training and motivation of teachers.
(PL) Madam President, I should like to highlight a number of issues.
First, I agree with the rapporteur that investment in pre-school education brings the most rewards, because that is when the best results are obtained. It is also important to support modernisation of universities, to emphasise the need for equal access to higher education and to increase its competitiveness.
Second, equal access to education leads to many positive outcomes. It has a bearing on social development, economic growth, increased innovation, the development of human potential and new technologies, and also on reducing unemployment.
Third, although the return on investment in education only makes itself felt after a lengthy period and requires long-term planning, we should remember that such investment is vital.
Fourth, I agree with the view that it is essential to link policies on vocational training and education with employment policy, economic policy and social integration.
Fifth, we need to invest in our young people, because the younger generation represents the future of the European Union. It is very important to prevent children from dropping out of school early.
Sixth, we are confronted by a demographic problem; namely that Europe's population is ageing. That is why we must promote lifelong learning for adults.
And finally, education, education, education.
Madam President, in general I am concerned by the uncritical acceptance by the Commission that Member States are cutting funding for education. In Ireland it is particularly glaring, with the growth in our population and, indeed, as a result, overcrowded classrooms. I have long been an advocate of pre-school and primary education as essential for the personal development of every child. All the evidence shows that the better the education, the better one's life chances are. It is even linked to a longer and healthier life.
I believe the Commission and Member States must put as much emphasis on quality as on efficiency and equity. The quality of the school environment and teaching are prerequisites to efficiency. Children need good teachers with a curriculum that gives a holistic education, one geared to teaching students how to make rational decisions, how to cope with diversity and change, how to communicate with others and, indeed, provide a broad ethical basis for the values they can choose to live their lives by. These are skills they need to make the most of themselves and their society.
But there is even a more urgent and basic issue - that of hungry children in our schools. Thousands of children go to school hungry in Ireland and I am sure we are not unique. It matters not how efficient or equitable the access is, these children cannot do well, and the long-term consequences of that dwarf the savings a state makes by not providing a healthy breakfast for these children.
Member of the Commission. - (SK) I would like to thank you for a convergent debate since it confirms not only the report and the Commission communication on this matter but also the position of the Member States, which expressed their views at the ministerial meeting in November and subsequently in that half of 2007 when the Council adopted conclusions that also confirmed the basic points in the Commission communication.
I would just like to make a couple of comments. I believe that promoting equity and efficiency in education is both a moral duty and a fundamental financial/economic need. Logic dictates that we need to make better and greater investment in education: firstly, better because there is scope to use every euro, every crown and every pound more effectively.
Several speakers have stated that skills and the quality of education and vocational training have a decisive impact on the future position of both individuals and social groups and need to be constantly improved. Those who can improve them primarily are, for example, teachers. Investment in the quality of teacher training is one of the most efficient ways of achieving an overall improvement since teachers multiply such effects. In terms of improvement, there is a systematic need, for example, for quality assessment as a basic tool and not as an exception, not as something extraordinary but as a rule, where inputs, outputs and everything in between are evaluated, and quality is assessed and rewarded.
I would like to say that the Commission will, as expected from the report, continue to focus on this matter. We want to pay more attention to the issue fair and efficient education, for example, in next year's topic on education and migration. There is presently an ongoing consultation on schools for the 21st century, i.e. what is expected from schools in this new era, and naturally we want this process to culminate in an up-to-date view of the position of schools in European society today. Another topic that we raised recently was the communication adopted in August on the quality of teacher training and the very important conclusions it presents.
In conclusion, I believe that the processes that have been mentioned, such as the Bologna and Copenhagen process, and matters relating to adult education, pre-school education and lifelong education, must all come together under the topic of accessibility and quality as key factors in the truly fair education system that we require today and in the future.
The debate is closed.
The vote will take place on Thursday, 27 September 2007.
Written statements (Rule 142)
in writing. - (ET) Time waits for no man. It is clear that in 2010 Europe will not be the world's most competitive economy. An appropriate and well-structured education system would bring that objective within reach.
It is impossible to ignore the academic and financial level of the individual top universities. According to various data, 20-30 of the world's top 50 universities are in the United States. A further five or six are in the United Kingdom. The rest of Europe is in third place with four or five, with Canada and Australia hot on their heels.
Success stories have a habit of repeating themselves. Unfortunately, this success story owes its existence primarily to the fact that the English-language education market can tap into billions of powerful customers. The effect of scale does the rest. As a result Harvard is tens of times wealthier and more famous than its nearest competitor.
Imitating the elite system of the Ivy League and Oxbridge in continental Europe is a hazardous project. I would even call it a blind alley. Both in the United States and in the United Kingdom the literacy and numeracy of many ordinary citizens is deemed to be inadequate.
In the desire for success, especially rapid success, it would be more reasonable to rely entirely on those activities which are familiar to us. The most successful European Union country in terms of education is unquestionably Finland, whose national strategy includes public access to education at an equally high level everywhere.
Education is by nature a strategic area. The effects of decisions and actions emerge only over decades. Consequently it would be pointless as far as equality is concerned to sacrifice another quarter of a century in the name of higher summits. Even if it were the right way to go.
A uniformly high level remains Europe's best trump card in international competition.